DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 08, 2022 has been entered.

Status of the Claims
By amendment filed November 08, 2022 claims 1, 4, 16, 19 and 20 have been amended and claims 11 and 12 have been cancelled. Claims 1 through 10 and 13 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed November 08, 2022 have been fully considered but they are not fully persuasive.
Applicant’s arguments and amendments have overcome the previous 112(a), 112(b) and 112(d) rejections of the claims.
Applicant’s arguments concerning claim 1 are not persuasive because Daenicke does teach that the receiving feature includes a hidden portion which was configured to hold the second part within prior to sintering. As shown in Figure 5A the first part 32b has a receiving feature including a hidden portion in the form of opening 34b. The hidden portion of the receiving feature is the bottom portion of the opening 34b which the second part 32a butts against. This portion can be considered hidden because it is at the bottom of the opening 34a and is only viewable from the surface of the first part 32b comprising the opening 34b. Furthermore, Page 5 Paragraph 0075 of Daenicke teaches that the opening/receiving feature was configured to hold the second part 32a in pace prior to sintering.
Applicant’s arguments concerning claim 16 are not persuasive because even though Daenicke does not teach that the receiving feature defines a ledge inhibiting removal of the second part prior to sintering this feature is taught by Braley. Braley teaches a first part 202 having at least one receiving feature comprising a ledge in the form of female connectors 206A and 206B and that the receiving features/connectors 206A and 206B constrained the part to one another prior to welding/joining (Column 3 Lines 34-50 and 61-67 and Figure 2A and 2B).
Applicant’s arguments concerning claim 19 are not persuasive because Daenicke teaches having used a brazing material or soldering material in the form of a joining paste (Page 3 Paragraphs 0034-0035). Applicant is incorrect in arguing that Daenicke teaches away from using a brazing material or soldering material because Paragraph 0003 of Daenicke only discloses that only using brazing was sometimes insufficient to join different materials.

Claim Rejections - 35 USC § 112








The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and13-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires that the at least one receiving feature includes a hidden portion however, this limitation does not have full support within the specification of the present application as originally presented. Though Figures 4A-4E and 7A-7C appear to disclose a receiving feature including a hidden portion in the form of an open area beneath the surface of the first part the specification as originally filed does not provide support for all types of hidden portions which could be included in a receiving feature. Therefore, this limitation fails to comply with the written description requirement and is new matter.
Claims 7 and 8 fail to comply with the written description requirement because the specification of the present application as originally filed does not provide written support for placing a threaded stud into a receiving feature including a hidden portion.
Claims 9, and 13-15 fail to comply with the written description requirement because the specification of the present application as originally filed does not provide written support for placing a flange into a receiving feature including a hidden portion.

Claim Rejections - 35 USC § 103













The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 10, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daenicke et al (U.S. Patent Publication No. 2020/0030882) in view of Farr et al (U.S. Patent # 7,220,380).
	In the case of claims 1-4 and 10, Daenicke teaches a process for joining parts wherein a first part defining at least one receiving feature in the form of at least one second component having an opening was provided and a second part/first component was placed into the opening/receiving feature to form an assembly followed by sintering joining (Abstract). Daenicke further teaches that the first part/second component has a lower degree of compaction than the second part/first component inserted into the opening/receiving feature and therefore during sintering the first part/second component shrinks in volume resulting the securing of the first and second components (Abstract and Page 2 Paragraph 0021). Furthermore, Daenicke teaches that the opening/receiving feature was a slot/aperture (Page 3 Paragraph 0033) and that the second component/first part and first component/second part were provided in a “green”/pre-sintered state (Pages 3-4 Paragraphs 0042-0043).
	Daenicke teaches that the volumetric shrinkage of the first part/second component secured the second part/first component to the first part/second component (Page 3 Paragraph 0028).
	Furthermore, as shown in Figure 5A of Daenicke, the first part 32b had a receiving feature including a hidden portion in the form of an aperture/opening 34b. The hidden portion of the receiving feature was the bottom portion of the opening 34b which the second part 32a butts against. This portion can be considered hidden because it is at the bottom of the opening 34a and is only viewable from the surface of the first part 32b comprising the opening 34b. Furthermore, Daenicke teaches that the opening/receiving feature was configured to hold the second part 32a in pace prior to sintering (Page 5 Paragraph 0075).
	Daenicke does not specifically teach that the first part/second component was formed by additively manufacturing. Daenicke does teach that the components/parts were preforms formed by combining metal powders and a binder (Page 1 Paragraph 0004 and 0017).
	Farr teaches an additive manufacturing process in the form of a metal binder jet additive manufacturing process wherein a green metal object by selectively jetting a binder onto metal powder in a layer-by-layer process to for the object (Abstract, Column 7 Line 59 through Column 8 Line 13 and Column 9 Lines 5-22). Farr further teaches that the taught processes formed an object with an increased green strength for the object thereby enabling of the object without concern for part breakage (Column 11 Lines 21-37).
	Based on the teachings of Farr, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the components of Daenicke through the metal binder jet additive manufacturing process of Farr because Farr taught a process forming a green metal object with increased green strength.
	As for claim 5, Daenicke does not specifically teach that the at least receiving feature was a key-hole slot and the second part was a stub placed in a slot portion of the key-hole slot. However, the court has held that the shape of a component was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP section, 2144.04.IV.B.
	Furthermore, Daenicke teaches that the receiving feature/opening can have any configuration as long as it allows for the insertion of the second part/first component into the opening (Pages 2-3 Paragraph 0027 and Page 5 Paragraph 0062) and teaches an embodiment wherein the opening was a slot shape (Page 3 Paragraph 0033). Furthermore, Daenicke teaches an embodiment wherein the first component/second part had grooves, beads, elevations which can be inserted with complimentary depressions in the other component/part (Page 3 Paragraph 0037).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have configured the receiving feature/opening of Daenicke to be a key-hole slot and the second part/first component to comprise a stud since the configuration of the two features would have been a matter of choice to one of ordinary skill as long as they could be combined together and the configuration of the two features would not have affected the formation of the final joined product.
	As for claim 6, Daenicke teaches having further placed a plug into a bore portion of the opening by placing a joining paste between the first and second components/parts in order to close up the opening and was sintered along with the other parts/components during joining (Page 3 Paragraphs 0034-0035 and Page 5 Paragraphs 0071-0072).
	As for claims 9 and 13, Daenicke teaches that the second part/first component 32a comprised a flange/bracket in the form of an overhang portion 44 (Page 6 Paragraph 0077). Furthermore, the court has held that the shape of a component was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP section, 2144.04.IV.B.
	As for claim 14, as was discussed previously, Daenicke taught that the second part 32a comprised a flange in the form of an overhang and Daenicke further teaches an embodiment wherein a third part/component 32c in addition to a first part/component 32b was joined/welded to the second part 32a (Page 5 Paragraphs 0067-0096 and Figures 3A and 3B).
	As for claim 15, Daenicke teaches an embodiment wherein an adhesive material/joining paste is placed between the first and second parts/components (Page 3 Paragraph s0034 and 0035).
	In the case of claims 19 and 20, they are rejected for the same reasons discussed previously in the rejection of claims 1-4, 9 and 15. Daenicke also teaches an embodiment wherein the second part/first component which is the component to be encased by the first part/second component was fully sintered and teaches a part/component combination of joining a pre-sintered/green component with a fully-sintered/pre-manufactured component (Page 2 Paragraph 0022 and Pages 3-4 Paragraph 0042). Since the second part/first component of Daenicke was in a fully sintered/pre-manufactured state prior to the joining process it would not have experienced shrinkage during the joining process. Furthermore, Daenicke teaches an embodiment wherein multiple complex parts/assemblies were formed which were used to construct turbine engines (Page 4 Paragraphs 0044-0045 and 0054-0055) and Farr teaches that after forming the green product the product racked in the form of removing unbound metal powder (Column 9 Lines 23-33).





Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daenicke et al in view of Farr et al as applied to claim 5 above, and further in view of Braley et al (U.S. Patent # 11,179,797).
	The teachings of Daenicke in view of Farr as they apply to claim 5 have been discussed previously and are incorporated herein.
	As for claims 7 and 8, Daenicke does not specifically teach that the second part/stud was threaded and threadingly engaged a third part onto the threaded stud. However, as was discussed previously, Daenicke teaches that the receiving feature/opening and second part could have any configuration as it allowed for joining of the two components.
	Braley teaches a method for joining two additively manufactured metal portions by heating to weld the two portions together (Abstract). Braley teaches an embodiment for joining the two portions prior to welding wherein a first portion 500 was threaded 504 and was further threadingly engaged with a third part/complementary threads 508 in a receiving feature of a second portion 502 (Column 5 Line 51 through Column 6 Line 3 and Figures 5A and 5B).
	Based on the teachings of Braley, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the second part/stud of Daenicke in view of Farr was threaded and threadingly engaged the second part with a third part/complimentary threads in the first part because this was a known configuration in the art for combining two metal portions together prior to heat joining.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Daenicke et al in view of Farr et al and Braley et al.
	In the case of claims 16-18, they are rejected for the same reasons discussed previously in the rejection of claims 1-4, 9 and 15. Furthermore, Daenicke teaches an embodiment wherein a plurality of first parts having at least one receiving feature/opening in the form of components 32b and 32c were provided (Page 5 Paragraphs 0067-0068).
	Daenicke does not teach that the at least one receiving feature defined a ledge inhibiting removal of the second part prior to sintering.
	Braley teaches a method for joining two additively manufactured metal portions by heating to weld the two portions together (Abstract). Furthermore, Braley teaches an embodiment wherein a first part/portion 202 had at least one receiving feature comprising a ledge in the form of female connectors 206A and 206B and that the receiving features/connectors 206A and 206B constrained the metal portions to one another prior to welding/joining (Column 3 Lines 34-50 and 61-67 and Figure 2A and 2B).
	Based on the teachings of Braley, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the at least one receiving feature of Daenicke in view of Farr to comprise a ledge in order to constrain the first and second parts together prior to sintering.

Conclusion
	Claims 1 through 10 and 13 through 20 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712